Willard, J.,
dissenting, January 18, 1897:
The Trumbauersville Church is a house of worship located in
Trumbauersville^ in the county of Bueks. It is owned and occupied jointly by two religious societies, one known as Christ’s Evangelical Lutheran Church, the other bjr the German Reformed Church. The evidence shows that the church building was owned, maintained and kept in order and repair by both societies under rules and regulations in writing adopted by both as to the occupancy of the church. Under this arrangement a bequest to this church could undoubtedly be sustained under the joint regulations existing between the two societies. On the 23d day of March, 1893, Lavina Wampole of the township .of Richland of the county of Bucks, made her last will and testament and died on the 20th day of May, 1894, leaving said last will and testament dated as aforesaid. Said will contained the.following residuary clause: “Item-5, I give and bequeath the remainder of my estate, if any, to the Trumbauersville Church to be used for the general benefit of said church.”
Construing the will by the language used, the testatrix undoubtedly intended the bequest to go to said church for its support, and maintenance, for the benefit of the societies worshipping therein nt the time the will was made and at the death of the testatrix. In my opinion there is no such ambiguity in the lan*419guage used iu the residuary clause as calls for the construction placed upon this will by the majority of this court.
It is true that the testatrix was a member of “ Christ’s Evangelical Lutheran Churchj” and during her lifetime contributed of her scanty means to its support.
Had there been latent ambiguity in the residuary clause, her membership and contributions might properly be considered; but there is no such ambiguity, and I am of the opinion that this ' old lady, near the close of her earthly career, took the broad nonsectarian view and intended her bounty to go to, maintain the place of worship plainly designated, and keep it in good order and repair for the benefit of all Christians worshipping therein, whether known as Lutherans or German Reformers. I would affirm the judgment on the able opinion of the court below.